—The defendant appeals from a judgment of the Supreme Court, Kings County (Friedman, J.), rendered February 26, 1996, convicting him of assault in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the court’s charge conveyed the correct principles of law to the jury (see, People v Ladd, 89 NY2d 893; People v Fields, 87 NY2d 821).
The defendant’s sentence is not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. Joy, J. P., Friedmann, Krausman and H. Miller, JJ., concur.